DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/30/2021 has been fully considered. Claims 1-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4-5, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2005/0179759) in view of Kondo et al (US 2001/0012556) in further view of Schulz et al (US 6,979,480).

Regarding claims 1-2, 4-5, 9-10 and 17; Yoshida discloses an inkjet recording sheet (Abstract) comprising a support comprising paper (paragraph [0013]), a recording layer comprising a pigment (paragraph [0011]), a binder (paragraph [0011]), the binder comprising polyvinyl alcohols (a) and (b) (paragraph [0011]), polyvinyl alcohol (a) having a polymerization degree of 1000 or less (paragraph [0011]), polyvinyl alcohol (b) having a polymerization degree of 1500 or more (paragraph [0011]), the blending amount of polyvinyl alcohol in the binder of the recoding layer being 50 parts by weight or more (paragraph [0028]), blending ratio of polyvinyl alcohols (a) and (b) being 20:80-80:20 (paragraph [0025]), a polyarylamine hydrochloride (paragraph [0044]) and wherein polyarylamine is a water-soluble cationic polymer (paragraph [0045])
The inkjet recording sheet reads on the claimed inkjet recording medium. The recording layer reads on the claimed ink-receiving layer. The recording layer in Yoshida does not have any layers coated thereon. This reads on the claimed ink-receiving layer being an outermost layer. The polyarylamine hydrochloride where polyarylamine is a cationic polymer reads on the claimed inkjet ink-fixing agent comprising a cationic compound. The binder being polyvinyl alcohol (a) having a polymerization degree of 
The amount of polyvinyl alcohols (a) and (b) each amount to 10 to 40 parts by weight in the recording layer. These amounts and the respective polymerization degrees overlaps the claimed ranges for the amounts and polymerization degrees of polyvinyl alcohols (A) and (B).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved transparency and print density (paragraph [0024] of Yoshida). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yoshida does not appear to explicitly disclose organic spherical particles disposed on at least one surface of a base paper in claim 1, the ink-receiving layer further containing a water-soluble metal salt as claimed in claim 1, a volume 50% average particle diameter as measured by laser diffraction/scattering method of the organic spherical particles exceeding 20.0 µm and being 35.0 µm or less as claimed in 

However, Kondo discloses an ink-jet recording material (Abstract) comprising a water-soluble metal salt incorporated in an outermost ink-receiving layer (paragraph [0017]), wherein the water-soluble metal salt is 3 parts by weight by solid weight of the coating composition for the ink-receiving layer (paragraph [0047]) and wherein the water-soluble metal salt is magnesium sulfate heptahydrate (paragraph [0047]).
The total solid weight in the coating composition is 148 parts (100+35+8+5). The amount of water-soluble metal salt of magnesium sulfate heptahydrate based on 100 parts by weight of the ink-receiving layer is 5.41 parts by weight [(8/148) x 100]. This amount would fall within the claimed range for the amount of water-soluble metal salt with respect to 100 parts by weight of the ink-receiving layer.

Schulz discloses an ink receptor media (Abstract) comprising an ink receptor coating comprising organic particles having a mean particle diameter of 1 to 100 micrometers (col. 8, lines 42-52).

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the capacity to absorb ink (col. 8, lines 53-54 of Schulz). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yoshida, Kondo and Schulz are analogous art because they are from the same field of inkjet recording mediums. Yoshida is drawn to an inkjet recording sheet (see Abstract of Yoshida). Kondo is drawn to an ink-jet recording material (see Abstract of Kondo). Schulz is drawn to an inkjet receptor media (see Abstract of Schulz).

It would have been obvious to one of ordinary skill in the art having the teachings of Yoshida and Kondo before him or her, to modify the inkjet recording sheet of Yoshida to include the amount of water-soluble metal salt of Kondo in the recording layer of Yoshida because having the required amount of water-soluble multivalent metal salt provides an effect of fixing pigment ink to an ink-receiving layer enabling ink images to have high densities and satisfactory reproduced colors and to prevent bad influences upon ink absorption and other characteristics (paragraph [0017] of Kondo).

.

Claims 3, 8 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2005/0179759) in view of Kondo et al (US 2001/0012556) in further view of Schulz et al (US 6,979,480) in further view of Zhou et al (US 2013/0243977).

Yoshida, Kondo and Schulz are relied upon as described above.

Regarding claims 3 and 8, Yoshida, Kondo and Schulz do not appear to explicitly disclose the inkjet recording medium comprising 0.5 parts by weight or more to 7 parts by weight or less of the organic spherical particles with respect to 100 parts by weight of the inorganic pigment.

However, Zhou disclose a recording media (Abstract) comprising a pigmented pre-coating layer comprising a co-pigment of synthetic organic polymers (paragraph [0031]) and wherein the amount of synthetic organic polymers is from about 3 parts to about 5 parts per 100 parts of inorganic pigments (paragraph [0031]).
	The pigmented pre-coating layer reads on the claimed ink-receiving layer.

Yoshida, Kondo, Schulz and Zhou are analogous art because they are from the same field of inkjet recording mediums. Yoshida is drawn to an inkjet recording sheet (see Abstract of Yoshida). Kondo is drawn to an ink-jet recording material (see Abstract of Kondo). Schulz is drawn to an inkjet receptor media (see Abstract of Schulz). Zhou is drawn to a recording media (see Abstract of Zhou).

It would have been obvious to one of ordinary skill in the art having the teachings of Yoshida, Kondo, Schulz and Zhou before him or her, to modify the inkjet recording sheet of Yoshida, Kondo and Schulz to include the amount of synthetic organic polymers of Zhou in the recording layer of Yoshida because having the required amount of synthetic organic polymers promotes the sheet’s opacity, smoothness and glossiness (paragraph [0031] of Zhou).

Regarding claims 13 and 14, Kondo discloses an ink-jet recording material (Abstract) comprising a water-soluble metal salt incorporated in an outermost ink-receiving layer (paragraph [0017]), wherein the water-soluble metal salt is 3 parts by weight by solid weight of the coating composition for the ink-receiving layer (paragraph [0047]) and wherein the water-soluble metal salt is magnesium sulfate heptahydrate (paragraph [0047]).
The total solid weight in the coating composition is 148 parts (100+35+8+5). The amount of water-soluble metal salt of magnesium sulfate heptahydrate based on 100 parts by weight of the ink-receiving layer is 5.41 parts by weight [(8/148) x 100]. This .

Claims 6, 11 and 18 and rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2005/0179759) in view of Kondo et al (US 2001/0012556) in further view of Schulz et al (US 6,979,480) in further view of Sasaguri et al (US 2008/0160232).

Yoshida, Kondo and Schulz are relied upon as described above.

Regarding claims 6, 11 and 18 Yoshida, Kondo and Schulz do not appear to explicitly disclose the inkjet recording medium comprising the inorganic pigment containing synthesized amorphous silica with a D50 of 6 to 14 µm and the synthesized amorphous silica occupying 60% by weight of the inorganic pigment.

However, Sasaguri disclose an ink jet recording sheet (Abstract) comprising an ink receiving layer containing 40 to 95% by mass of amorphous silica (paragraph [0021]) and the amorphous silica having an average particle size of 4 µm to 10 µm (paragraph [0017]).

Yoshida, Kondo, Schulz and Sasaguri are analogous art because they are from the same field of inkjet recording mediums. Yoshida is drawn to an inkjet recording sheet (see Abstract of Yoshida). Kondo is drawn to an ink-jet recording material (see 

It would have been obvious to one of ordinary skill in the art having the teachings of Yoshida, Kondo, Schulz and Sasaguri before him or her, to modify the inkjet recording sheet of Yoshida, Kondo and Schulz to include the amorphous silica of Sasaguri in the recording layer of Yoshida because having the required amount of amorphous silica of the required size prevents breaking due to the calendering treatment, avoids long-term grinding treatment or complicated preparation method requiring high cost; provides enhanced print density, low cost and high performance and prevents low surface strength from being obtained (paragraphs [0017] and [0021] of Sasaguri).

Claims 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2005/0179759) in view of Kondo et al (US 2001/0012556) in further view of Schulz et al (US 6,979,480) in further view of Kasamatsu et al (US 7,147,901).

Yoshida, Kondo and Schulz are relied upon as described above.

Regarding claims 7, 12 and 19; Yoshida, Kondo and Schulz do not appear to explicitly disclose the inkjet recording medium comprising the ink-receiving layer disposed on both surfaces of the base paper.

However, Kasamatsu discloses an ink jet recording sheet comprising at least one ink-receiving layer on both sides of a paper support (col. 2, lines 25-27).

Yoshida, Kondo, Schulz and Kasamatsu are analogous art because they are from the same field of inkjet recording mediums. Yoshida is drawn to an inkjet recording sheet (see Abstract of Yoshida). Kondo is drawn to an ink-jet recording material (see Abstract of Kondo). Schulz is drawn to an inkjet receptor media (see Abstract of Schulz). Kasamatsu is drawn to an ink jet recording sheet (see Abstract of Kasamatsu).

It would have been obvious to one of ordinary skill in the art having the teachings of Yoshida, Kondo, Schulz and Kasamatsu before him or her, to modify the inkjet recording sheet of Yoshida, Kondo and Schulz to include the ink receiving layer on both sides of a paper support of Kasamatsu for the inkjet recording sheet of Yoshida because having the required double-side ink jet recording sheet allows for images to be provided on both sides of an ink jet recording sheet.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2005/0179759) in view of Kondo et al (US 2001/0012556) in further view of Schulz et al (US 6,979,480) in further view of Zhou et al (US 2013/0243977) in further view of Sasaguri et al (US 2008/0160232).

Yoshida, Kondo, Schulz and Zhou are relied upon as described above.

Regarding claim 15, Yoshida, Kondo, Schulz and Zhou do not appear to explicitly disclose the inkjet recording medium comprising the inorganic pigment containing synthesized amorphous silica with a D50 of 6 to 14 µm and the synthesized amorphous silica occupying 60% by weight of the inorganic pigment.

However, Sasaguri disclose an ink jet recording sheet (Abstract) comprising an ink receiving layer containing 40 to 95% by mass of amorphous silica (paragraph [0021]) and the amorphous silica having an average particle size of 4 µm to 10 µm (paragraph [0017]).

Yoshida, Kondo, Schulz, Zhou and Sasaguri are analogous art because they are from the same field of inkjet recording mediums. Yoshida is drawn to an inkjet recording sheet (see Abstract of Yoshida). Kondo is drawn to an ink-jet recording material (see Abstract of Kondo). Schulz is drawn to an inkjet receptor media (see Abstract of Schulz). Zhou is drawn to a recording media (See Abstract of Zhou). Sasaguri is drawn to an ink jet recording sheet (see Abstract of Sasaguri).

It would have been obvious to one of ordinary skill in the art having the teachings of Yoshida, Kondo, Schulz, Zhou and Sasaguri before him or her, to modify the inkjet recording sheet of Yoshida, Kondo, Schulz and Zhou to include the amorphous silica of Sasaguri in the ink receiving layer of Yoshida because having the required amorphous .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2005/0179759) in view of Kondo et al (US 2001/0012556) in further view of Schulz et al (US 6,979,480) in further view of Zhou et al (US 2013/0243977) in further view of Kasamatsu et al (US 7,147,901).

Yoshida, Kondo, Schulz and Zhou are relied upon as described above.

Regarding claim 16, Yoshida, Kondo, Schulz and Zhou do not appear to explicitly disclose the inkjet recording medium comprising the ink-receiving layer disposed on both surfaces of the base paper.

However, Kasamatsu discloses an ink jet recording sheet comprising at least one ink-receiving layer on both sides of a paper support (col. 2, lines 25-27).

Yoshida, Kondo, Schulz, Zhou and Kasamatsu are analogous art because they are from the same field of inkjet recording mediums. Yoshida is drawn to an inkjet recording sheet (see Abstract of Yoshida). Kondo is drawn to an ink-jet recording material (see Abstract of Kondo). Schulz is drawn to an inkjet receptor media (see Abstract of Schulz). Zhou is drawn to a recording media (See Abstract of Zhou). Kasamatsu is drawn to an ink jet recording sheet (see Abstract of Kasamatsu).

It would have been obvious to one of ordinary skill in the art having the teachings of Yoshida, Kondo, Schulz, Zhou and Kasamatsu before him or her, to modify the inkjet recording sheet of Yoshida, Kondo, Schulz and Zhou to include the ink receiving layer on both sides of a paper support of Kasamatsu for the inkjet recording sheet of Yoshida because having the required double-side ink jet recording sheet allows for images to be provided on both sides of an ink jet recording sheet.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Kaimoto does not disclose the ink-receiving layer as an outermost layer and would not be combined with Yoshida.

The Examiner agrees and notes that Kaimoto does not disclose the ink-receiving layer as an outermost layer and therefore the previous 103 rejections have been withdrawn.
However, a new ground of rejection for claim 1 has been made by Yoshida in view of Kondo in further view of Schulz.

Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.

Applicants argue that Schulz does not suggest the claimed range for the particle size of the organic particles and that it would not provide improved coefficient of friction or conveyance.

The Examiner disagrees and noes that the mean particle diameter of the organic particles overlaps the claimed range for the volume 50% average particle diameter.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the capacity to absorb ink (col. 8, lines 53-54 of Schulz). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Also, Applicants have not shown criticality for the claimed particle size of the organic particles in regard to data from the specification.
	Furthermore, the rationale of capacity of absorb ink in Schulz is a proper rationale for combining Schulz with Yoshida and it is not required to be the same as improved coefficient of friction or conveyance.

Applicants argue that Zhou, Sasaguri and Kasamatsu do not cure the deficiencies of Yoshida, Kaimoto and Schulz.

The Examiner disagrees and notes that Zhou, Sasaguri and Kasamatsu are teaching references used to teach synthetic organic polymers (Zhou), synthetic amorphous silica (Sasaguri) and ink receiving layers on both sides of a substrate (Kasamatsu).

However, note that while Zhou, Sasaguri and Kasamatsu do not disclose all the features of the present claimed invention, Zhou, Kondo, Sasaguri and Kasamatsu are as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely synthetic organic polymers (Zhou), synthetic amorphous silica (Sasaguri) and ink receiving layers on both sides of a substrate (Kasamatsu), and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785